Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 29, 2016

                                       No. 04-16-00708-CR

                                     Louis Angelo DAVILA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 08-01-0031-CRA
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on January 26, 2017.



                                                      ___________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court